Bunn, 0. J., (dissenting.) Under the decision of the court in this ease, the landowner who has not satisfied the betterment judgment, either through unwillingness, inability or any other cause, is placed at the mercy of the betterment claimant in possession, who may never voluntarily admit that the rents have settled his claim, or even that he is bound to credit the rental value of the land on his claim, except.by order of court in foreclosure proceedings, which may be then barred. There is but one remedy for the landowner in such a contingency, and that is to file his bill of settlement, and to compel a surrender of the premises in case the rents in the intervening time amount to enough to settle the betterment claim and interest, or he has otherwise settled for the betterments. It can.hardly be presumed that the legislature intended to subject the impecunious landowner (who never authorized the making of the improvements in the first instance) to such an 'expensive and uncertain procedure to be restored to the possession of his lands. I think the proceeding in equity to foreclose his lien was the only remedy intended for the betterment claimant, and, failing to avail himself of the same within the time allowed, his claim is to be considered as settled. In my opinion, the prohibition against the issuance of a writ of possession in favor of the landowner is only until the betterment claim is settled, or the claimant has had the opportunity afforded to enforce his lien. There is no personal judgment or claim in the matter. There is simply a lien on the property for the betterment claim, and when that ceases to be enforcible, the landowner should be restored to his possession. Otherwise, the landowner is or may be at the mercy or caprice of the betterment claimant in possession.